Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.
 
2.	Applicants’ amendment dated 01/31/2022 responding to the Office Action 11/02/2021 provided in the rejection of claims 1-20.
3.	Claims 1, 8 and 15 are amended.
4.	Claims 1-20 are allowed.

Reasons for Allowance
5.	Claims 1-20 are allowed over the prior arts of record.
A. The cited references:
Bebee et al. (US Pub. No. 2019/0391791 A1) and Tepper et al. (US Pub. No. 2020/0265098 A1) and Wu et al. (US Pub. No. 2020/0104426 A1) in combine do not 
Mccormick (US Pub. No. 2019/0317879 A1) discloses the compiler receives and processes source code 202 to produce an executable code 204 that is optimized for execution on a processor.  The initial processing stages may include: a Lexical Analysis 206 which converts each line of the source code 202 into tokens by removing spaces and comments; a Syntax Analysis 208 or parser which derives a parse tree of each token, and compares each parse tree to production rules to detect syntax errors – See paragraphs [0020, 0033] and Figs. 2-5.  Mccormick does not disclose convert the graph into a plurality of vectors, each vector of the plurality of vectors comprises a numerical representation of a workflow between software code elements, wherein a similarity between the values of two vectors correlates with a level of similarity between two workflows…; determine, based on searching the database, a first centroid and a second centroid; compare the first matrix to the first centroid and the second centroid; determine, based on comparing the first matrix to the first centroid and the second centroid, that the first matrix is closer to the first centroid than the second centroid; and 
Kalluri et al. (US Pub. No. 2021/0264251 A1) discloses determining that the structure of the workflow matches the structure of a group of previously-executed workflows of the one or more previously-executed workflows of the training data set, where during generation of the training data set: one or more subsets of previously-executed workflows are determined, each subset of the one or more subsets corresponding to two or more previously-executed workflows that share a common structure – see paragraphs [0011-0016].  Kalluri does not disclose the claimed invention.

Regarding claims 1, 8 and 15, the prior art of record when viewed individually or in combination does not disclose or render obvious the feature of the independent claims 1, 8 and 15 specific to the limitations of:
… convert the graph into a plurality of vectors, each vector of the plurality of vectors comprises a numerical representation of a workflow between software code elements, wherein a similarity between the values of two vectors correlates with a level of similarity between two workflows…in combine the limitations determine, based on searching the database, a first centroid and a second centroid; compare the first matrix to the first centroid and the second centroid; determine, based on comparing the first matrix to the first centroid and the second centroid, that the first matrix is closer to the first centroid than the second centroid; and in response to determining that the first matrix is closer to the first centroid than the second centroid, assign the first matrix to in combination in all other limitations/elements as claimed in claims 1, 8 and 15.  Such combination/render obvious features, are allowed over the prior art of record.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Byrne et al. (US Pub. No. 2020/0394028 A1) discloses facilitate identifying computer software vulnerabilities, and more specifically, execute an approximate representation of software to produce a fingerprint are provided.  In one example, a system is provided.  The system can comprise a memory that stores computer executable components and a processor that executes the computer executable components stored in the memory – See Abstract and specification for more details.
Zhang et al. (US Pub. No. 2020/0310768 A1) discloses generating a plurality of post-optimization IRs of the functions associated with the software application by executing one or more optimization routines on the plurality of pre-optimization IRs of functions.  The method further includes determining a set of IRs of functions, from the plurality of generated pre-optimization IRs of the functions associated with the software application and the generated plurality of post-optimization IRs of the functions associated with the software application – See Abstract and specification for more details.
Hu (US Pub. No. 2018/0341686 A1) discloses performing searching based on a top-to-bottom feature space analysis may be disclosed.  Such a method may include training a mapping model, calculating a signature and centroid of a data block, and 
Hogan et al. (US Patent No. 10,656,940 B1) discloses reverse engineering platforms capable of outputting (e.g., creating, generating) a human readable and high level source code (e.g., C formatted text, Fortran formatted text, LISP formatted text, BASIC formatted text) from various binary files (e.g., application binary file, executable binary file, data binary file) in its original language, as developed before compilation – See Abstract and specification for more details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MONGBAO NGUYEN/Examiner, Art Unit 2192